J-S06003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.M.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.A.W., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2291 EDA 2019

                  Appeal from the Order Entered July 10, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000093-2019


    IN THE INTEREST OF: T.W., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.A.W., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2292 EDA 2019

                  Appeal from the Order Entered July 10, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000189-2017


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 14, 2020

       M.A.W. (Mother) appeals from the trial court’s orders1 involuntarily

terminating her parental rights to her minor daughter, T.M.W. (Child) (born

4/12), and changing the placement goal to adoption. After careful review, we

are constrained to vacate.
____________________________________________


1 Our Court consolidated the adoption and dependency docket numbers below
for purposes of appeal. See Pa.R.A.P. 513 (consolidation of multiple appeals).
J-S06003-20



       The City of Philadelphia Department of Human Services (DHS) first

became involved with Mother’s family in September 2016 when it received a

general protective services report concerning deplorable housing conditions

and possible medical neglect of Child, who had been diagnosed with Sickle

Cell Disease. Mother had taken Child to the emergency room at Children’s

Hospital of Philadelphia (CHOP), indicated to medical personnel that Child,

who was then four-and-a-half years old, handled her own medications for her

disease, and also informed hospital employees that the family home was

infested with bedbugs.2 Mother reported that the bugs were coming out of

her skin and Child’s skin.       No bedbugs were observed by medical staff on

either Mother or Child, raising concerns about Mother’s mental health. DHS

later met with Mother in her home; they did not observe bedbugs in the

residence. Mother, however, insisted that the bugs were attacking her and

Child, having entered their bodies through various orifices.           Following the

home     visit,   DHS    implemented       a   rapid   service   response   initiative,

recommending that Mother use a bedbug eradication treatment for her home.

Mother rejected this recommendation, insisting that DHS provide her a more




____________________________________________


2 Mother testified that in the fall of 2016, when DHS first became involved with
her family, she was taking several prescription medications for skin irritations
due to bug bites. N.T. Termination Hearing, 6/4/19, at 146-48. Mother noted
that these medications made her behavior “uncontrollable” and made her
“drowsy, unable to focus, sluggish [and] tired.” Id. at 150-51. Mother
testified that she stopped taking these medications after her emergency room
visit at CHOP in November 2016. Id. at 151.

                                           -2-
J-S06003-20



expensive treatment administered by the exterminator of her choosing. When

DHS refused, Mother decided to self-exterminate.

      On January 30, 2017, Child was adjudicated dependent and committed

to DHS’s custody. In March 2017, Child was placed with her maternal aunt in

kinship care. At the adjudicatory hearing, a social worker from CHOP testified

that Mother had taken Child to the hospital seven times for physical

examinations, claiming that various cavities of Child’s body were infested with

bugs. The court was concerned about Mother’s mental health due to the fact

that no one else involved with Mother’s case was able to see the bugs. At the

conclusion of the hearing, the court ordered Mother have twice-weekly

supervised visits with Child at DHS, and ordered her to undergo a

psychological evaluation to assess her “current emotional and behavioral

functioning and to make recommendations related to her behavior health

treatment needs.” Joseph Foote, Ph.D., Psychological Evaluation, 2/10/17.

Doctor Foote conducted Mother’s psychological evaluation and, as part of his

evaluation,   Dr.   Foote   reviewed   Child’s   dependency   evaluation,   the

dependency court’s referral and report, the family court docket, and Child’s

adjudication and disposition. Doctor Foote diagnosed Mother with delusional

disorder and recommended Mother undergo individual therapy and a

psychiatric evaluation to assess her need for medication.

      On March 2, 2017, the Community Umbrella Agency (CUA) developed a

single case plan (Plan) for Mother, to include the following: sign consents for

her and Child’s medical and mental health treatment; comply with CUA case


                                       -3-
J-S06003-20



manager; and attend twice-weekly supervised visits at DHS. In May 2017,

the Plan was amended to add the following objectives:                  follow treatment

recommendations from Dr. Foote and participate in therapy with a

psychiatrist.     In April 2017, Mother began weekly psychotherapy sessions

with Gardner Jacobs, M.D., a psychiatrist. In a June 2017 report, Dr. Jacobs

reconfirmed that Mother presented with delusional disorder; however, the

doctor   noted     that   her   condition      had   improved   with    psychotherapy,

recommended that Child be reunified with Mother with supervision,

and also recommended that Mother continue with psychotherapy until there

is no return of her delusional disorder for at least six months. Gardner Jacobs

Report, 6/6/17.

       At a July 2017 permanency review hearing, the CUA case manager

testified that Mother occasionally behaved inappropriately during visits with

Child, speaking negatively about Child’s caregiver, her maternal aunt.               In

October 2017, CUA revised Mother’s Plan to include the following objectives:

be referred for a parenting capacity evaluation (PCE) and a psychiatric

evaluation, and continue psychotherapy with Dr. Jacobs. At a January 24,

2018 review hearing, it was reported that Mother was not engaged in mental

health therapy.3 William Russell, Ph.D., prepared a PCE on Mother; Dr. Russell

reviewed several materials prior to coming to his medical conclusions. The

materials Dr. Russell reviewed included permanency review orders, Dr. Foote’s

____________________________________________


3Mother, however, testified that she had been receiving therapy at the VA
hospital. She did not provide documentation to support this testimony.
                                           -4-
J-S06003-20



psychological evaluation, CUA’s revised Plan, and GPS report narratives.

Notably, Dr. Russell did not review either Dr. Jacobs’ treatment records or his

expert report to prepare for his evaluation of Mother. As part of his evaluation

methodology, Dr. Russell conducted a clinical interview with Mother on

January 31, 2018, performed a personality inventory on Mother, and

communicated electronically with CUA case manager, Ciera Bradsher. In his

April 21, 2018 PCE, Dr. Russell concluded that Mother did not have the

capacity to provide safety and permanency to Child due to her untreated

mental health issues and made the following recommendations for Mother:

(1) actively participate in individual mental health therapy, at least once a

week, with a therapist experienced in working with delusional disorder and

regular psychiatric services; (2) supervised visitation with Child until Mother

demonstrates progress and actively participates in mental health treatment;

and (3) if reunification remains a goal, Mother should make herself available

for home visits from CUA. William Russell PCE, 4/21/18, at 12.

      Ultimately, Dr. Russell found Dr. Foote’s initial diagnosis that Mother

suffers from delusional disorder “supported based on a review of the records

and observations at the time of [his] clinical interview.” Id. The PCE also

indicated that “[Mother] reported there are no longer bugs present in her

home.”   PCE/Forensic Evaluation, 4/21/18, at 3.       But see id. at 11 (Dr.

Russell’s inconsistent statement that “[Mother] presents with ongoing

delusions related to bug infestation in her home, however, indicates that the

bug problem within her home has been resolved using her homeopathic


                                     -5-
J-S06003-20



methods.”).    Despite Mother telling Dr. Russell that there were no more

bedbugs in her home, in February 2018, Mother’s Plan was revised to add

adoption as a concurrent permanency goal. At an April 18, 2018 permanency

review hearing, the court found that Mother was in full compliance with her

Plan.

        In August 2018, Mother began weekly psychotherapy sessions with

licensed psychologist, Janeith Burton, Ed.D. Doctor Burton testified that at

the time of the hearings she was in private practice and consulting at a local

elementary school and at a mental health agency in Philadelphia.         Doctor

Burton also testified that she had been a certified school psychologist for over

30 years, a licensed psychologist for over 20 years, and had worked in various

school districts and at various city agencies where she provided services

through the Office of Vocational Rehabilitation for Adults and the Disability

Bureau. N.T. Permanency/Goal Change Hearing, 1/11/19, at 17. In her first

psychological evaluation, Dr. Burton noted that Mother told her a DHS social

worker inspected her home for the presence of bugs and presented

documentation of an exterminator having inspected her home.           However,

Mother told Dr. Burton that she self-exterminated because she was not able

to afford an outside extermination service, and “her home is now free of any

bug issues.” Janieth Burton, Ed.D, Psychological Evaluation, 8/28/18, at 2.

Although Mother disclosed to Dr. Burton that she had “obsessive concern or

possible delusions,” Dr. Burton testified that during her evaluation of Mother

she did not believe that she “present[ed] with delusional thought” and noted


                                     -6-
J-S06003-20



that Mother “reports that she no longer is focused upon th[e] issue [of bug

infestation in her home].” Id. at 4. Doctor Burton diagnosed Mother with

adjustment disorder. Only one month later, in September 2018, Mother’s plan

was revised to change the permanency goal to adoption.

        In January 2019, the court held a status goal change/termination

hearing; at the conclusion of the hearing, CUA caseworker Ciera Bradsher and

counsel for DHS indicated that the agency had changed the goal to adoption.

See N.T. Permanency Hearing, 1/11/19, at 11, 35.         At the January 2019

hearing, Dr. Burton testified that she had been providing Mother therapy on a

weekly basis for five months, that Mother had told her Child had been taken

from her a year-and-a-half earlier, that CHOP determined Mother was erratic,

and that Child was adjudicated dependent due to some confusion about how

Mother was medicating Child. Doctor Burton testified that she believed Mother

suffered from adjustment disorder, not delusion disorder, and recommended

Child be returned to Mother.

        On February 6, 2019, DHS filed a petition to involuntarily terminate

Mother’s parental rights to Child under sections 2511(a)(1), (2), (5), (8), and

(b) of the Adoption Act4 and a petition for goal change to adoption.

Termination and goal change hearings were held on the petitions on April 8,

2019, June 4, 2019, and July 10, 2019.5 Mother’s treating psychiatrist (Dr.
____________________________________________


4   23 Pa.C.S. §§ 2101-2938.
5Guardians ad litem, Reginald Allen, Esquire, and Cuerley Cole, Esquire, and
Special TPR Counsel, Lue Frierson, Esquire, represented Child’s best interests


                                           -7-
J-S06003-20



Burton), an expert in child adolescent family psychology and parental capacity

(Dr. Russell), Child’s therapist, Child’s CUA case manager (Ciera Bradsher),

and Mother testified at the hearings. At the conclusion of the hearings, the

court found that DHS met its burden and entered an order involuntarily

terminating Mother’s parental right pursuant to 23 Pa.C.S. §§ 2511(a)(1),




____________________________________________


and legal interests, respectively, at the termination and goal change hearings.
See 23 Pa.C.S. § 2313(a) (children have statutory right to counsel in
contested involuntary termination proceedings) and In re K.R., 2018 PA
Super 334 (Pa. Super. filed Dec. 10, 2018) (en banc); but see In Re: T.S.,
E.S., 2018 Pa. LEXIS 4374, 2018 WL 4001825, at *10 (Pa. filed Aug. 22,
2018) (“[D]uring contested termination-of-parental-rights proceedings,
where there is no conflict between a child’s legal and best interests, an
attorney-guardian ad litem representing the child’s best interests can also
represent the child’s legal interests.”).



                                           -8-
J-S06003-20



(2),(5), (8),6 and (b).7 The trial court also entered an order changing Child’s

permanency goal from reunification to adoption, concluding that reunification



____________________________________________


6 Under 23 Pa.C.S. § 2511(a), a parent’s rights to his or her child may be
terminated after a petition filed on any of the following grounds:

       (1) The parent by conduct continuing for a period of at least six
       months immediately preceding the filing of the petition either has
       evidenced a settled purpose of relinquishing parental claim
       to a child or has refused or failed to perform parental
       duties.

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without
       essential parental care, control or subsistence necessary
       for his physical or mental well-being and the conditions and
       causes of the incapacity, abuse, neglect or refusal cannot or will
       not be remedied by the parent.

                                       *       *   *

       (5) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency for a
       period of at least six months, the conditions which led to the
       removal or placement of the child continue to exist, the
       parent cannot or will not remedy those conditions within a
       reasonable period of time, the services or assistance
       reasonably available to the parent are not likely to remedy
       the conditions which led to the removal or placement of the
       child within a reasonable period of time and termination of
       the parental rights would best serve the needs and welfare of the
       child.

                                       *       *   *

       (8) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency, 12
       months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or
       placement of the child continue to exist and termination of


                                           -9-
J-S06003-20



with Mother was not a viable option based on Mother’s inability to “adequately

care for [C]hild” and where “the best interests of [C]hild . . . [which] includes

who is performing the daily parental duties for this child[,] [is] the pre-

adoptive parent, the aunt[.]”            N.T. Termination/Goal Change Hearing,

7/10/19, at 49-50. Mother filed timely notices of appeal8 and pro se court-

ordered Pa.R.A.P. 1925(b) concise statements of errors complained of on

appeal that were later amended by counsel.

        On appeal, Mother raises the following issues for our review:


____________________________________________


        parental rights would best serve the needs and welfare of
        the child.

23 Pa.C.S. §§ 2511(a)(1), (2), (5), & (8) (emphasis added).

7   In terminating the rights of a parent under section 2511(b),

        The court . . . shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on the
        basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the giving
        of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

8 By filing two separate notices of appeal with one docket number on each
notice, Mother has complied with the dictates of Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), which held that “where a single order resolves issues
arising on more than one docket, separate notices of appeal must be filed for
each of those cases.” See also Pa.R.A.P. 341(a).


                                          - 10 -
J-S06003-20


       (1)    Did the trial court abuse its discretion, when it involuntarily
              terminated [her] parental rights under the Adoption Act, 23
              Pa.C.S.A. § 2511(a)(1), [](2), [](5), and [](8)?

          (a)    Was the evidence sufficient for the court to find, by
                 clear and convincing evidence, to terminate
                 [M]other’s parental rights under §[]2511(a)(1), [](2),
                 [](5), and [](8)?

       (2)    Did the trial court abuse its discretion, when it determined
              that terminating [M]other’s parental rights would serve
              [C]hild’s physical and emotional needs and welfare pursuant
              to 23 Pa.C.S.A. § []2511(b)?

          (a)    Was the evidence sufficient for the court to find, by
                 clear and convincing evidence, that termination best
                 serves [C]hild’s physical and emotional needs and
                 welfare under § []2511(b)?

       (3)    Did the trial court abuse its discretion and violate [M]other’s
              right to due process by preventing [M]other’s counsel from
              putting into the record [M]other’s mental health and/or
              medical expert reports which indicated that [M]other did not
              suffer from a delusional disorder and that [C]hild should be
              returned to [M]other’s custody?[9]

       (4)    Did the trial court abuse its discretion, when it changed the
              goal to adoption?

          (a)    Was there clear and convincing evidence that
                 adoption would best serve [C]hild’s physical and
                 emotional needs and welfare?

Appellant’s Brief, at vii-viii.

       With regard to a change of goal proceeding, the best interests of the

child, and not the interests of the parent, must guide the trial court; the



____________________________________________


9 Mother’s counsel concedes in her brief that the court did not abuse its
discretion with regard to this issue, acknowledging that “[u]pon a more careful
review of the record, it is clear that the reports prepared by Dr. Jacobs and
therapist Burton recommending reunification were admitted into the record.”
Appellant’s Brief, at 16. Thus, we need not further address it on appeal.
                                          - 11 -
J-S06003-20



parent’s rights are secondary. In the Interest of M.T., 101 A.2d 1163, 1173

(Pa. Super. 2014). Moreover,

      [t]he standard of review for an order changing the placement goal
      of a dependent child is abuse of discretion. In the Interest of:
      J.H., 788 A.2d 1006 (Pa. Super. 2001). In deciding a change of
      placement goal request, the trial court must consider the best
      interest of the child and whether the parent has substantially
      complied with the family service plan goals. In re R.T., 778 A.2d
670 (Pa. Super. 2001).

In the Interest of K.D., 871 A.2d 823, 825 n.1 (Pa. Super. 2005).               In

dependency cases, the appellate court is required to accept the findings of

fact and credibility determinations of the trial court that are supported by the

record.   In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

Finally, the appellate court is not required to accept the trial court’s inferences

or conclusions of law. Id.

      After reviewing the certified record, including the notes of testimony

from the permanency/goal change status hearing, the multi-day termination

hearings, the parties’ briefs, and relevant statutes and case law, we reverse

the trial court’s order changing the goal to adoption.        We simply cannot

conclude that the trial court’s findings are supported by competent evidence

of record. In re In the Interest of S.H., 879 A.2d 802, 206 (Pa. Super.

2005).

      We first note that the trial court’s Rule 1925(a) opinion is completely

silent regarding its decision to change the goal from reunification to




                                      - 12 -
J-S06003-20



adoption.10     In considering a goal change motion, the trial court has a

responsibility to look to the best interests of Child and not those of Child’s

parents. In the Interest of R.J.T., 9 A.3d 1179, 1183-84 (Pa. 2010). In

addition, it is well-established that at a minimum, a court must determine all

of the following at a permanency hearing11 prior to changing a goal:12

       (1) The continuing necessity for and appropriateness of the
       placement.

       (2) The appropriateness, feasibility and extent of compliance with
       the permanency plan developed for the child.

       (3) The extent of progress made toward alleviating the
       circumstances which necessitated the original placement.

       (4) The appropriateness and feasibility of the current placement
       goal for the child.

       (5) The likely date by which the placement goal for the child might
       be achieved.

       (5.1) Whether reasonable efforts were made to finalize the
       permanency plan in effect.


____________________________________________


10Notably absent from the trial court’s goal change decision is a discussion
regarding Dr. Jacobs’ June 2017 report that noted Mother’s condition had
improved with psychotherapy and recommended that Child be reunified with
Mother with supervision.

11 Permanency hearings are “for the purpose of determining or reviewing the
permanency plan of the child, the date by which the goal of permanency for
the child may be achieved and whether placement continues to be best suited
for the safety, protection and physical and mental and moral welfare of the
child.” In re Adoption of S.E.G., 901 A.2d 1017, 1027 (Pa. 2006) (citing
42 Pa.C.S. § 6351(e)(1)).

12Ironically, in granting a goal change, the court relieved DHS of its obligation
to provide Mother with services. In the Matter of S.B., 943 A.2d 973, 978
(Pa. Super. 2008). However, the court failed to first assess whether DHS had
actually made reasonable efforts to finalize Mother’s permanency plan.
                                          - 13 -
J-S06003-20


     (6) Whether the child is safe.

     (7) If the child has been placed outside the Commonwealth,
     whether the placement continues to be best suited to the safety,
     protection and physical, mental and moral welfare of the child.

     (8) The services needed to assist a child who is 14 years of age
     or older to make the transition to successful adulthood.

     (8.1) Whether the child continues to meet the definition of “child”
     and has requested that the court continue jurisdiction pursuant to
     section 6302 if the child is between 18 and 21 years of age.

     (8.2) That a transition plan has been presented in accordance
     with section 475 of the Social Security Act (49 Stat. 620, 42 U.S.C.
     § 675(5)(h)).

     (9) If the child has been in placement for at least 15 of the
     last 22 months or the court has determined that aggravated
     circumstances exist and that reasonable efforts to prevent or
     eliminate the need to remove the child from the child’s parent,
     guardian or custodian or to preserve and reunify the family need
     not be made or continue to be made, whether the county
     agency has filed or sought to join a petition to terminate
     parental rights and to identify, recruit, process and
     approve a qualified family to adopt the child unless:

        (i) the child is being cared for by a relative best suited to
        the physical, mental and moral welfare of the child;

        (ii) the county agency has documented a compelling reason
        for determining that filing a petition to terminate parental
        rights would not serve the needs and welfare of the child;
        or

        (iii) the child’s family has not been provided with
        necessary services to achieve the safe return to the
        child’s parent, guardian or custodian within the time
        frames set forth in the permanency plan.

        For children placed in foster care on or before November 19,
        1997, the county agency shall file or join a petition for
        termination of parental rights under this subsection in
        accordance with section 103(c)(2) of the Adoption and Safe
        Families Act of 1997 (Public Law 105-89, 111 Stat. 2119).

     (10) If a sibling of a child has been removed from his home and
     is in a different placement setting than the child, whether

                                      - 14 -
J-S06003-20


      reasonable efforts have been made to place the child and the
      sibling of the child together or whether such joint placement is
      contrary to the safety or well-being of the child or sibling.

      (11) If the child has a sibling, whether visitation of the child with
      that sibling is occurring no less than twice a month, unless a
      finding is made that visitation is contrary to the safety or well-
      being of the child or sibling.

      (12) If the child has been placed with a caregiver, whether the
      child is being provided with regular, ongoing opportunities to
      participate in age-appropriate or developmentally appropriate
      activities. In order to make the determination under this
      paragraph, the county agency shall document the steps it has
      taken to ensure that:

         (i) the caregiver is following the reasonable and prudent
         parent standard; and

         (ii) the child has regular, ongoing opportunities to engage in
         age-appropriate or developmentally appropriate activities.
         The county agency shall consult with the child regarding
         opportunities to engage in such activities.

42 Pa.C.S. § 6351(f) (emphasis added).

      Based upon the conclusions reached by the court under subsection (f)

of section 6351 and all relevant information presented at the permanency

hearing, the court shall determine “[i]f and when the child will be placed for

adoption, and the county agency will file for termination of parental rights in

cases where return to the child’s parent . . . is not best suited to the safety,

protection and physical, mental and moral welfare of the child.” Id. at §

6351(f.1). Finally, on the basis of the determination made under subsection

(f.1), “the court shall order the continuation, modification or termination of

placement or other disposition which is best suited to the safety, protection

and physical, mental and moral welfare of the child.” Id. at § 6351(g).



                                     - 15 -
J-S06003-20



      Under the current circumstances, where Mother was faithfully attending

every supervised, semi-weekly visit with Child, was cooperative with her DHS

and CUA services, and believed that she was receiving appropriate mental

health treatment, we cannot conclude that the evidence supports the court’s

decision to change Child’s placement goal to adoption.

      Child has been in placement since January 2017; she had been in kinship

care for two years at the time of the permanency/goal change hearing. We

recognize that the policy underlying the Juvenile Act is to “prevent children

from languishing indefinitely in foster care, with its inherent lack of

permanency, normalcy, and long-term parental commitment.” In re N.C.,

909 A.2d 818, 823 (Pa. Super. 2006). An agency is also not required to offer

services indefinitely, where a parent is unable to properly apply the instruction

provided. In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002). However, an

agency must redirect its efforts towards placing the child in an adoptive home

only after “the child welfare agency has made reasonable efforts to return

a foster child to his or her biological parent, but those efforts have failed[.]”

In re G.P.-R., 851 A.2d 967 (Pa. Super. 2004) (emphasis added).              The

evidence does not support the conclusion that DHS or CUA made reasonable

efforts to return Child to Mother where its caseworkers failed to inform Mother

for more than four months that her chosen psychologist, Dr. Burton, was not

appropriately treating her for delusional disorder as per the Plan.      In fact,

Mother had been treated by Dr. Burton weekly for four and a half months at

the time DHS changed the goal to adoption and more than five months at the


                                     - 16 -
J-S06003-20



time the termination petition was filed. At no time during her treatment with

Dr. Burton did a caseworker or CUA worker advise Mother either that her

therapy sessions were not addressing the mental health concerns attendant

to her service plan goals, or that Dr. Burton was not an appropriate therapist

to achieve those goals.

       Contrary to CUA caseworker Bradsher’s concern that Dr. Burton may

not have received Dr. Russell’s PCE, Dr. Burton testified that prior to meeting

with Mother she had reviewed Dr. Russell’s PCE, as well as Dr. Foote’s

psychological evaluation and a report from Americi Mental Health Agency, and

that based on that information, she devised Mother’s therapy goals and overall

treatment plan. Id. at 18-19. Moreover, Dr. Burton disagreed with counsel’s

question that “[a]fter reading that evaluation [she was] discounting some

information that was provided [in] it.” Id. at 19. Rather, Dr. Burton explained

that after reviewing all of the background information on Mother, in addition

to Mother explaining to her that she had a bug infestation problem, Dr. Burton

“came up with her own           . . . diagnoses . . . at th[at] particular time.” Id.

at 19-20. In fact, Dr. Burton specifically stated that she did not discount the

information from CHOP doctors that they failed to find any evidence of bug

infestation on or in Child’s body. Id. at 28.13

____________________________________________


13 We look with disfavor upon the trial court repeatedly interrupting Dr. Burton
while she testified on direct examination. See N.T. Permanency Hearing,
1/11/19, at 21-22. This is especially troubling as it prevented Dr. Burton from
fully explaining to what extent, during her sessions, she explored Mother’s
issues of bug infestation with regard to Child—the exact issue the court says
remains unresolved with Mother and requires termination.
                                          - 17 -
J-S06003-20



      With regard to finding a qualified psychologist to comply with DHS’ plan,

Mother testified at the final termination hearing:

      [CUA caseworker] Miss Bradsher did come up with some doctors,
      I needed to have an authorized rep. I called Dr. Foot[e]. I called
      Dr. Russell to see if they would give me a prescription or
      authorized rep.   They refused to.     These doctors that she
      presented were busy. She never came up with another
      suggestion for any doctor.

                                     *    *    *

      I went and found three psychiatrists to have myself evaluated for
      delusions and any other thing that may be considered mental
      illness. I looked up the information and found them myself.

      When I was not diagnosed as delusion[al] and no
      treatment was issued to me, I was told by Ms. Bradsher
      that I still needed to go to therapy. And if I didn’t do it
      within a timely manner, that my child would be taken
      immediately.

      So then I got on the computer, and I looked up for therapy
      for delusions, and Dr. Burton’s name came up. I started
      therapy there.

                                     *    *    *

      []Your Honor, I feel as though I followed the [c]ourt
      instructions. I did everything that I could possibly do that
      was listed for me to do, that the [c]ourt has allowed me to
      do.

N.T. Termination Hearing, 7/10/19, at 17, 21-22, 33 (emphasis added).

      CUA worker Bradsher testified that in her opinion she did not believe

that Mother had addressed her mental health concerns as stated in Dr.

Russell’s April 18, 2018, PCE. See N.T. Termination Hearing, 6/4/19, at 32

(“So, to address the mental health concerns identified in the PCE [they]

remain[] an objective? Yes.”). Similarly, although the child advocate argued
                                    - 18 -
J-S06003-20



that she did not think that Mother’s “[bug] issue had been properly

addressed,” id. at 36, the fact remains that Mother faithfully complied with

DHS’ goal of attending therapy, as well as Dr. Russell’s PCE recommendation

that she “participate in mental health services, including at least weekly

individual therapy experienced in working with delusional disorder and regular

psychiatric services.”   Russell PCE, at 4/21/18, at 12.       However, while

Bradsher and Dr. Russell may have had specific treatment in mind (i.e.,

therapy to address the “issue of the bugs”), the court overlooked the fact that

neither Mother’s Plan nor Dr. Russell’s PCE recommendation required that

Mother specifically discuss her bug delusion at therapy sessions. It is simply

unreasonable to place the burden on Mother to convey exactly what type of

psychiatric treatment (i.e., primarily discuss bedbug issue) she is required to

receive under the Plan where her mental health issues were the cause of Child

being declared dependent and, ultimately, the basis for the court’s decision to

terminate her parental rights to Child.

      Moreover, in its Rule 1925(a) opinion, the trial court states that “Mother

. . . refused to participate in any mental health treatment offered through CUA

[and i]nstead, . . . chose to retain her own psychiatrist.” This simply is not

supported in the record. Mother testified that she was unable to afford the

cost of treatment of several of the psychiatrists named on CUA’s list, asked

caseworker Bradsher for alternatives and, when the caseworker did not

respond, chose to find her own mental health provider with whom she




                                    - 19 -
J-S06003-20



immediately began treating weekly.14           Caseworker Bradsher did not refute

this testimony and, in fact, testified that Mother chose Dr. Burton from a list

that she had provided her.

       Accordingly, we conclude that the trial court erred in changing the goal

from reunification to adoption where the evidence simply does not support the

change.15 In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007). In particular,

we find that: (1) DHS and CUA did not make “reasonable efforts” to return

Child to Mother; (2) the trial court did not consider whether Mother had

substantially complied with the family service plan goals; (3) the trial court

rushed to change Child’s permanency goal where Mother was making progress

toward reunification and/or where it was uncertain whether reunification

would be futile and/or contrary to Child’s best interest; (4) Child’s family was

not provided with the necessary services to achieve Child’s safe return to

Mother within the time frames set forth in the permanency plan; and (5) the

court held Mother to a specific requirement to discuss bug delusions at her

therapy session when she had never been ordered to do so. In re G.P.-R.,

supra; In re R.T., supra; 42 Pa.C.S. § 6351(f)(9)(iii). Cf. In re J.D.H., 171
____________________________________________


14 Neither the trial court nor Appellee mentions the fact that Dr. Gordon, a
psychiatrist who treated Mother for several months beginning in April of 2017,
recommended that Child be returned to Mother with supervision.
15  Notably, 42 Pa.C.S. § 6351 does not require that a goal change precede the
filing of a termination petition. S.E.G., supra. Rather, agencies can file
termination petitions, in furtherance of adoption, even though the
permanency goals remains reunification. Id. at 1029. This process is referred
to as “concurrent planning,” a policy engendered by the 1998 amended
version of the Juvenile Act to prevent prolonged foster care and foster care
drift. In the Interest of R.J.T., 9 A.3dat 1189.
                                          - 20 -
J-S06003-20



A.3d 903 (Pa. Super. 2017) (trial court did not abuse discretion by changing

child’s permanency goal to adoption where mother made no progress after

child entered foster care, mother had regressed in parenting abilities, child

entered foster care several days after birth and had not resided with mother

for any significant period of time, and child had bonded with foster parents

and was thriving in their care); D.C.D., supra (family reunification not

realistic goal where Father was incarcerated prior to child’s birth, will remain

incarcerated until child is at least 7 years of age, child has been with foster

family since shortly after her birth and has bonded with foster family).

       We next address whether there was sufficient evidence to terminate

Mother’s parental rights under sections 2511(a) and (b) of the Adoption Act.16

       In a proceeding to involuntarily terminate parental rights,

       the burden of proof is upon the party seeking termination to
       establish by “clear and convincing evidence” the existence of
       grounds for doing so. The standard of clear and convincing
       evidence is defined as testimony that is so clear, direct,
       weighty, and convincing as to enable the trier of fact to
       come to a clear conviction, without hesitance, of the truth
       of the precise facts in issue.
____________________________________________


16 In its appellate brief, DHS states that the trial court properly terminated
Mother’s parental rights under sections 2511(a)(1), (a)(2), (a)(5), and (a)(8),
where . . . “Mother failed to assume her parental duties due to a failure to
complete her court-ordered and SCP objectives, including and
especially, engaging in substance abuse treatment and maintaining
sobriety and maintaining full and consistent visitation with Child
throughout the duration of the case.”              Appellee’s Brief, at 19-20
(emphasis added). We do not know what case DHS is referencing, as Mother
was never found to have a substance abuse problem and never missed a visit
with Child. We can only surmise that these misstatements were the result of
a careless cut-and-paste job. In cases involving the termination of parental
rights, we would hope that more care would be given when drafting briefs.
                                          - 21 -
J-S06003-20



                                      *    *    *

      In cases of involuntary termination of parental rights, the standard
      of appellate review is limited to the determination of whether the
      decree of the Pennsylvania Orphans’ Court is supported by
      competent evidence. Where the hearing court’s findings are
      supported by competent evidence of record, “we must affirm the
      hearing court even though the record could support an opposite
      result.”

In the Interest of A.L.D., 797 A.2d 326, 336 (Pa. Super. 2002) (emphasis

added) (citation omitted).

      Significantly, where a child is in foster care, a parent has the affirmative

duty to “work towards the return of the child by cooperating with the Agency

to obtain the rehabilitative services necessary for her to be capable of

performing her parental duties and responsibilities.”     In re: G.P.-R., 851
A.2d 967, 977 (Pa. Super. 2004). Mother fulfilled her obligation of obtaining

the services that DHS and CUA outlined for her in her Plan.         The issue in

dispute, which Mother precisely states in her brief, is “[w]hether or not [she]

participated in the appropriate mental health therapy[.]” Appellant’ Brief, at

2. Because neither the Plan nor any psychological recommendation indicated

that Mother was required to specifically discuss her “bedbug issues” during

therapy and where both Mother and Dr. Burton acknowledge that the issue

was discussed to an extent during her treatment, the court erred in concluding

that termination was proper under section 2511(a).

      After an exhaustive review of the record, we find that DHS did not prove

“by clear and convincing evidence” that the grounds to terminate Mother’s

parental rights exist under sections 2511(a). While we are aware that neither


                                     - 22 -
J-S06003-20



subsection (a) nor (b) requires a court to consider the reasonable efforts

provided to a parent prior to termination of parental rights, this Court has

observed that the provision or absence of reasonable efforts may be

relevant to a court’s consideration of both the grounds for termination

and the best interests of the child. In re D.C.D., 105 A.3d 662, 672 (Pa.

2014) (emphasis added), citing In re Adoption of S.E.G., 901 A.2d 1017,

1029 (Pa. 2006). The lack of reasonable efforts by DHS in the instant case is

a significant consideration in our decision to reverse the order terminating

Mother’s parental rights, especially where Mother substantially complied with

her court-ordered Plan. See D.C.D., supra at 672 (“[A] court my find an

agency’s lack of assistance to a parent relevant to whether a parent’s

incapacity ‘cannot or will not be remedied by the parent.’”). Specifically, we

find this fact determinative in our conclusion that the evidence was not “so

clear, direct, weighty, and convincing” to prove that: Mother evidenced an

intent to relinquish her parental rights to Child under section 2511(a)(1); the

conditions and causes of Mother’s incapacity cannot or will not be remedied

by her under section 2511(a)(2); or the conditions that led to Child’s

placement continue to exist and/or termination of Mother’s rights would best

serve the needs and welfare of Child under sections 2511(a)(5) and (a)(8).

      In addition to considering the agency’s efforts, there is also further

support for our decision to reverse the order terminating Mother’s parental

rights. First, Mother did, in fact, cooperate with the services outlined by DHS

and CUA. In re: G.P.-R., supra at 978. As previously stated, however, the


                                    - 23 -
J-S06003-20



issue is whether the therapy she received was “appropriate.”       Second, the

psychological reports relied upon by the court to conclude that Mother still

suffers from delusional disorder are stale and incomplete. Specifically, Dr.

Russell’s PCE, which included two interviews with Mother, occurred in April

2018 – eleven months before the first termination hearing.         Further, Dr.

Russell never considered the fact that Dr. Jacobs acknowledged that Mother

had made significant progress in her psychotherapy and recommended

reunifying Mother and Child, albeit with supervision.     Instead, Dr. Russell

chose to adopt Dr. Foote’s diagnosis of Mother, even though Dr. Foote had

never treated her. Moreover, Dr. Foote’s psychological evaluation, the first

psychological report to diagnose Mother with delusion disorder, recommended

that Mother participate in mental health services, occurred in February 2017,

more than one year before Dr. Russell’s report issued.

       Further, while Dr. Russell testified at the termination hearing that even

after reviewing Dr. Burton’s more recent reports he would not change his

initial diagnosis of Mother’s delusion disorder, we cannot conclude that his

professional opinion supports termination where: (1) he has not personally

evaluated Mother since April 2018 or actually treated her; and (2) where he

relied upon Dr. Burton’s professional evaluation,17 yet the court concluded that

____________________________________________


17The evidence cannot be “clear and convincing” where DHS relied, in part,
upon Dr. Burton’s analysis in crediting Dr. Russell’s termination testimony,
and then discredited her professional work and opinion to find that Mother had
not addressed her mental health issues appropriately, warranting termination.



                                          - 24 -
J-S06003-20



Dr. Burton “did a sloppy job in treating [Mother and] did not have enough

information to make a [proper] evaluation o[f M]other’s mental health.” N.T.

Termination/Goal Change Hearing, 7/10/19, at 47.18

       Finally, we cannot accept the court second-guessing Dr. Burton’s

adjustment disorder diagnosis where: Dr. Burton is a competent psychologist

with whom Mother had been treating for over four months; Mother shared

with Dr. Burton that Child was removed from her due to “obsessive concern

or possible delusions;” and, throughout the course of treatment, Mother

ultimately “report[ed] that she no longer is focused upon th[e] issue [of bug

____________________________________________


18 Having determined that termination was not appropriate under section
2511(a), we need not review whether termination was proper under section
2511(b). We would note, however, that Ms. Bradsher testified that visits
between Mother and Child typically go well and that Mother has never missed
a visit with Child. Moreover, while Ms. Bradsher testified that there would be
no irreparable harm to Child if the bond with Mother was broken, she testified
that she came to this conclusion based on Child’s answer to the question of
“who[m] she wants to stay with” and if “[Child] would be upset if she isn’t
returned home.” N.T. Termination Hearing, 6/4/19, at 46. There was no
testimony that Child understood what, in fact, terminating Mother’s parental
rights means (as opposed to “not being able to go home”) and whether Child
understands the concept of adoption.

We recognize that the existence of some bond between a child and a biological
parent does not necessarily preclude termination of parental rights. In re
K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008). The question is whether an
existing bond between the Child and Mother is “worth saving or whether it
could be sacrificed without irreparable harm to the Child.” Id. Moreover,
under subsection 2511(b), a court need not only consider the parent-child
bond, but “can equally emphasize the safety needs of the child, and should
also consider the intangibles, such as the love, comfort, security, and stability
the child might have with the foster parent.” In re Adoption of C.D.R., 111
A.3d 1212, 1219 (Pa. Super. 2015) (citation and internal quotation marks
omitted).]

                                          - 25 -
J-S06003-20



infestation in her home].”    Doctor Burton’s differential diagnosis does not

make her incompetent to treat Mother, especially where Mother complied with

her mental health objectives under the Plan, DHS and CUA workers never

advised Mother her treatment was not compliant with the Plan, and where Dr.

Burton’s recommendation to reunify Child with Mother was consistent with

Mother’s only other treating psychologist.

      Here, the trial court concluded that since Child has been in placement,

Mother has been unable to adequately address her significant mental health

issues, which makes her “no longer capable of caring for Child.”           N.T.

Termination/Goal Change Hearing, 7/10/19, at 50. In coming to its decision,

the trial judge stated that he found DHS’ witnesses credible and gave the

testimony from these witnesses great weight. Id. at 47. On the other hand,

the court found Mother’s testimony “rambling,” did not know what to believe

of what she said in court, and found it “obvious . . . that [Mother] has serious

mental health issues.” Id. We understand that as a reviewing court we are

required to “accept the findings of fact and credibility determinations of the

trial court if they are supported by the record.” In re C.M.C., 140 A.3d 699,

704 (Pa. Super. 2016) (citation omitted).       However, where those factual

findings are not supported by the record or where the court’s legal conclusions

amount to an error of law or an abuse of discretion, we must vacate.

Instantly, the only two psychiatrists who actually treated Mother both agreed

that she could be reunified with Child, with supervision, and that she had made

significant progress during therapy.


                                       - 26 -
J-S06003-20



       Accordingly, we find that the evidence supporting termination of

Mother’s parental rights is not clear and convincing and, thus, vacate that

order. 19 The court’s conclusion that Mother still suffers from delusion disorder

and is incapable of parenting Child is not supported by clear and convincing

evidence where the evidence relied upon is stale, where the court failed to

credit Dr. Burton as a competent psychologist, and where the agency failed to

make reasonable efforts to provide Mother services to achieve her mental

health goals under the service plan despite her admitted progress.         In re

D.C.D., supra at 675 (holding that “[While] nothing in the language or the

purpose of [s]ection 6351(f)(9) forbids the granting of a petition to terminate

parental rights, under [s]ection 2511, as a consequence of [an] agency’s

failure to provide reasonable efforts to a parent[,] . . . reasonable efforts

should be considered and indeed, in the appropriate case, a trial court

could insist upon their provision[.”]) (emphasis added); R.J.T., supra.

Simply put, the evidence is not so “clear, direct, weighty and convincing” as

to require termination. In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

       Orders vacated.20 Case remanded for entry of new permanency order

maintaining Child’s prior placement goal of reunification/adoption and for

____________________________________________


19At a minimum, the court should have required Dr. Russell conduct an
updated PCE on Mother.

20 We note that in vacating the goal change and termination orders, we are
not placing Child back in Mother’s custody.            Moreover, DHS has the
opportunity to file another petition to change the goal or terminate parental
rights, if necessary, with sufficient clear and convincing evidence as is required
under the Adoption Act.
                                          - 27 -
J-S06003-20



further   permanency   review   hearings    in   juvenile   court.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/20




                                   - 28 -